DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not traverse the examiner’s assertion of official notice in the response filed 11/2/2021 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonomura et al. (JP 09308267).
Regarding claim 1, Tonomura et al. disclose in fig. 2, a DC link capacitor, comprising:
a plurality of wound capacitors (51a, 51b), each having a first connection pole (511) and a second connection pole (512),
a first current-tapping element (1A) by which the first connection poles (511) are contacted; and
a second current-tapping element(1B) by which the second connection poles are contacted,
wherein first wound capacitors (51a), of the plurality of wound capacitors (51a, 51b), are arranged in a first row, wherein the first wound capacitors (51a) are oriented such that all of the first connection poles (511) of the first wound capacitors (51a) are arranged on a first side (top) of the DC link capacitor and all of the second connection poles (512) of the first wound capacitors (51a) are arranged on a second side (bottom) of the DC link capacitor, wherein the first side (top) and the second side (bottom) are opposite sides of the DC link capacitor, and
wherein second wound capacitors (51b) of the plurality of wound capacitors are arranged in a second row, wherein the first row and the second row are arranged parallel to each other in a common plane, wherein the second wound capacitors (51b) are oriented such that all of the first connection poles (511) of the second wound capacitors are arranged on the second side (bottom) of the DC link capacitor and all of 
Regarding claim 18, Tonomura et al. disclose the first current-tapping element (1A) and the second current-tapping element (1B) each respectively comprise an infeed region (31), wherein the infeed regions are configured in a mutually parallel arrangement (fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonomura et al. (JP 09308267) in view of applicant’s admitted prior art (AAPA).
Regarding claim 16, Tonomura et al disclose the claimed invention except for each of the plurality of wound capacitors comprises two inversely wound turns.
AAPA teaches that it is well known in the art to form a wound capacitor that comprises two inversely wound turns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the film capacitors of  Tonomura et al. to include two inversely wound turns, since such a modification would form the wound capacitors having desired capacitance.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonomura et al. (JP 09308267) in view of Kamizuma et al. (US 20140286064).
Regarding claim 17, Tonomura et al. disclose the claimed invention except for each of the plurality of wound capacitors respectively comprises two first connection poles and two second connection poles.
Kamizuma discloses a wound film capacitor (fig. 15-16, 10), wherein the film capacitor (10) comprises two first connection poles (13) and two second connection poles (13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the wound capacitors to comprise two first and two second connection poles, since such a modification would further improve the connection between the terminal plate and capacitors.

Allowable Subject Matter
Claims 4-5, 9, 11, 13, 19 are allowed.
Claims 2-3, 6-8, 10, 12, and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a DC link capacitor wherein:
A) the first current-tapping element comprises a plate-type first subregion which,  on the first side, lies in contact with the first connection poles of the first wound capacitors, and a plate-type second subregion which, on the second side, lies in contact with the first connection poles of the second wound capacitors (claim 2); 
B) the second current-tapping element comprises a plate-type third subregion which, on the first side, lies in contact with the second connection poles of the second wound capacitors, and a fourth plate-type subregion which, on the second side, lies in contact with the second connection poles of the first wound capacitors (claim 3).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848